Westchester Capital Management, LLC 100 Summit Lake Drive Valhalla, New York 10595 May 3, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549-1090 Re:The Merger Fund VL (the “Trust”) (File Nos. 333-102461; 811-21279) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), the undersigned has been authorized by the Trust to submit this filing in lieu of a filing under Rule 497(c) under the Securities Act, and to certify that the definitive form of Prospectus and Statement of Additional Information, each dated April 29, 2013, do not differ from those contained in the Trust’s most recent amendment to its registration statement, which was filed electronically with the Securities and Exchange Commission on April 26, 2013 pursuant to Rule 485(b) under the Securities Act. Please contact me at (914) 741-5600 with any questions or comments regarding this matter. Kind regards, /s/ Bruce Rubin Bruce Rubin cc:Jeremy C. Smith, Esq., Ropes & Gray LLP
